Opinion issued May 19, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00406-CV
                            ———————————
             IN RE CITY OF BAYTOWN, SCOTT WILLIAMS,
                     AND RON BOTTOMS, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, City of Baytown, Scott Williams, and Ron Bottoms, have filed a

petition for writ of mandamus, challenging the trial court’s May 16, 2016 “Order

Granting Plaintiff’s Motion to Compel Deposition Appearance,” and an emergency

motion for stay of “Notices of Intention to Take Oral Deposition.” *



*
      The underlying case is APTBP, LLC d/b/a Bay Pointe Apartments v. The City of
      Baytown, Scott Williams, Chief Building Official, and Ron Bottoms, Acting City
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.7(a) &

52.8(a). Accordingly, relators’ emergency motion for stay is dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.




      Manager, cause number 2015-30625, pending in the 189th Judicial District Court
      of Harris County, Texas, the Honorable Bill Burke presiding.
                                         2